United States Court of Appeals
                     For the First Circuit
No. 06-2020

                ROBERT V. ROSSI; LINDA A. ROSSI,

                     Plaintiffs, Appellants,

                               v.

 LEONARD P. GEMMA, individually and in his capacity as President
      of Gem Plumbing & Heating Co., Inc.; ROBERT J. LEVINE,
individually and in his capacity as a general partner of Gemma &
   Levine; HENRY S. KINCH, JR., in his capacity as Clerk of the
                 Providence County Superior Court,

                     Defendants, Appellees.


No. 06-2021

                ROBERT V. ROSSI; LINDA A. ROSSI,

                     Plaintiffs, Appellants,

                               v.

                GEM PLUMBING & HEATING CO., INC.,

                      Defendant, Appellee.


                             ERRATA

     The opinion of this court, issued May 31, 2007, should be
amended as follows:

     On page 11, line 23: Replace the word "filled" with the word
"filed."

     On line five of footnote 10 (page 14): Delete the apostrophe
after "Rossis."

     On page 18, line 14: After "n.9" insert a space followed by
the parenthetical "(1987)."

     On page 29, line 8: Delete the period after "Dep't."